DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 11, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US Pub. No. 2020/0125391 A1) in view of Feulner (US Pub. No. 2019/0188290 A1).
As to claim 1, Lee teaches a computer-implemented method, comprising: 
determining, by a client device connected to a node device of a blockchain, that a plurality of transactions initiated by a user through a user account need to be executed in parallel ([0036] teaches "In the transaction processing system, the apparatus for batch processing 100 is a computing apparatus that generates a batch transaction by aggregating a plurality of transactions requested from the client terminal 400 and provides batch processing service for the batch transaction in cooperation with the blockchain network 300."  The apparatus for batch processing is recognized as a client device.  This apparatus determines that transactions from the client terminals are placed in a batch for processing.  Examiner is interpreting "executed in parallel" to mean "processed together," as done in a batch.  The apparatus 100 is connected to the blockchain network 300, which includes the blockchain node, as shown in FIG. 7.); 
in response to determining the plurality of transactions to be executed in parallel, (classifying the transactions for batch processing) ([0054] teaches "In more detail, the classification module 110 may classify each transaction by a channel, smart contract, transaction ; and 
publishing, by the client device, the plurality of transactions in the blockchain by sending the plurality of transactions to the node device of the blockchain ([0104] teaches "In step S50, the batch transaction is batch processed by the plurality of blockchain nodes 200 constituting the blockchain network 300. For example, the plurality of blockchain nodes 200 perform the consensus process for the batch transaction, and each blockchain node 200 records the execution result of the batch transaction on the blockchain."  This teaches that the blockchain nodes 200 (node device of the blockchain) records the execution result of the batch ("plurality of transactions") in the blockchain, after the node receives the batch transactions.) wherein (the batch) indicates to the node device of the blockchain to execute the plurality of transactions (of the batch) in parallel ([0103] teaches "the apparatus for batch processing 100 transfers the generated batch transaction to the blockchain network 300."  Thus, the apparatus for batch processing 100 ("client device") facilitates the publishing of the transactions by transferring the batch to the blockchain node.  The batch processing teaches executing the batch in parallel.)
Lee teaches classifying, by the apparatus 100, the transactions for batch processing, but does not expressly teach adding … a group identifier to the plurality of transactions so that each transaction in the plurality of transactions has the group identifier and the group identifier for the plurality of transactions is the same.  Further, Lee teaches that a batch of transactions are executed in parallel as set forth above, but does not expressly teach that the plurality of transactions comprise the group identifier of the plurality of transactions that indicates to … execute the plurality of transactions with the same group identifier in parallel.
However, Feulner teaches adding … a group identifier to the plurality of transactions so that each transaction in the plurality of transactions has the group identifier and the group identifier for the plurality of transactions is the same ([0057] teaches "Referring now to FIG. 3, once the batch file, the target file, and configuration file are provided to and/or accessed by the evaluation engine 114, at some time, as defined by the evaluation engine 114, the evaluation engine 
the plurality of transactions comprise the group identifier of the plurality of transactions that indicates to … execute the plurality of transactions with the same group identifier in parallel ([0057] teaches "Referring now to FIG. 3, once the batch file, the target file, and configuration file are provided to and/or accessed by the evaluation engine 114, at some time, as defined by the evaluation engine 114, the evaluation engine 114 executes the exemplary aggregation jobs, at 302. In connection with executing the jobs, the evaluation engine assigns a unique job identifier to the execution task, which, in the example of Table 1, for the execution of the aggregation jobs, is 17557."  This teaches that the batch file, which includes the jobs aggregated (executed in parallel), where the jobs have the same group identifier 17557.)
Lee and Feulner are combinable because they are directed to transaction processing and storage in a database (Lee [0006], Feulner [0012]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the system as taught by Lee, to incorporate the above cited limitations as taught by Feulner with a reasonable expectation of success.  
The suggestion/motivation for doing so would have been to allow user of Lee to provide efficiency of processing (Feulner [0027]).


As to claim 11, Lee teaches a non-transitory, computer-readable medium storing one or more instructions executable by a computer system and that upon such execution cause the computer system to perform operations ([0013] teaches a non-transitory computer readable medium executable by a processor) comprising: 
determining, by a client device connected to a node device of a blockchain, that a plurality of transactions initiated by a user through a user account need to be executed in parallel ([0036] teaches "In the transaction processing system, the apparatus for batch processing 100 is a computing apparatus that generates a batch transaction by aggregating a plurality of transactions requested from the client terminal 400 and provides batch processing service for the batch transaction in cooperation with the blockchain network 300."  The apparatus for batch processing is recognized as a client device.  This apparatus determines that transactions from the client terminals are placed in a batch for parallel execution, as set forth in more detail below.  The apparatus 100 is connected to the blockchain network 300, which includes the blockchain node, as shown in FIG. 7.); 
in response to determining the plurality of transactions to be executed in parallel, (classifying the transactions for batch processing) ([0054] teaches "In more detail, the classification module 110 may classify each transaction by a channel, smart contract, transaction type, and/or importance (e.g. classifying a write type transaction using the first smart contract of the first channel) and provide a classification result to the batch generation module 130."  This teaches classifying the transactions, such as classifying by transaction type, that are received for batch processing.); and 
publishing, by the client device, the plurality of transactions in the blockchain by sending the plurality of transactions to the node device of the blockchain ([0104] teaches "In step S50, the batch transaction is batch processed by the plurality of blockchain nodes 200 constituting the blockchain network 300. For example, the plurality of blockchain nodes 200 perform the consensus process for the batch transaction, and each blockchain node 200 records the execution result of the batch transaction on the blockchain."  This teaches that the blockchain nodes 200 (node device of the blockchain) records the execution result of the batch ("plurality of transactions") in the blockchain, after the node receives the batch transactions.) wherein (the batch) indicates to the node device of the blockchain to execute the plurality of transactions (of the batch) in parallel ([0103] teaches "the apparatus for batch processing 100 transfers the generated batch transaction to the blockchain network 300."  Thus, the apparatus for batch 
Lee teaches classifying, by the apparatus 100, the transactions for batch processing, but does not expressly teach adding … a group identifier to the plurality of transactions so that each transaction in the plurality of transactions has the group identifier and the group identifier for the plurality of transactions is the same.  Further, Lee teaches that a batch of transactions are executed in parallel as set forth above, but does not expressly teach that the plurality of transactions comprise the group identifier of the plurality of transactions that indicates to … execute the plurality of transactions with the same group identifier in parallel.
However, Feulner teaches adding … a group identifier to the plurality of transactions so that each transaction in the plurality of transactions has the group identifier and the group identifier for the plurality of transactions is the same ([0057] teaches "Referring now to FIG. 3, once the batch file, the target file, and configuration file are provided to and/or accessed by the evaluation engine 114, at some time, as defined by the evaluation engine 114, the evaluation engine 114 executes the exemplary aggregation jobs, at 302. In connection with executing the jobs, the evaluation engine assigns a unique job identifier to the execution task, which, in the example of Table 1, for the execution of the aggregation jobs, is 17557."  This teaches that each job ("transaction") is assigned a unique job identifier (17557) for each transaction as shown in table 2.  Examiner notes that Feulner appears to make a typographical error with reference to Table 1 in the cited passage.) and 
the plurality of transactions comprise the group identifier of the plurality of transactions that indicates to … execute the plurality of transactions with the same group identifier in parallel ([0057] teaches "Referring now to FIG. 3, once the batch file, the target file, and configuration file are provided to and/or accessed by the evaluation engine 114, at some time, as defined by the evaluation engine 114, the evaluation engine 114 executes the exemplary aggregation jobs, at 302. In connection with executing the jobs, the evaluation engine assigns a unique job identifier to the execution task, which, in the example of Table 1, for the execution of the aggregation jobs, is 17557."  This teaches that the batch file, which includes the jobs aggregated (executed in parallel), where the jobs have the same group identifier 17557.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the system as taught by Lee, to incorporate the above cited limitations as taught by Feulner with a reasonable expectation of success.  
The suggestion/motivation for doing so would have been to allow user of Lee to provide efficiency of processing (Feulner [0027]).

As to claim 20, Lee teaches a computer-implemented system, comprising: one or more computers (FIG. 7, Apparatus 100 and blockchain network 300); and one or more computer memory devices interoperably coupled with the one or more computers and having tangible, non-transitory, machine-readable media storing instructions that, when executed by the one or more computers, cause the one or more computers to perform operations comprising ([0013] teaches a non-transitory computer readable medium executable by a processor) comprising: 
determining, by a client device connected to a node device of a blockchain, that a plurality of transactions initiated by a user through a user account need to be executed in parallel ([0036] teaches "In the transaction processing system, the apparatus for batch processing 100 is a computing apparatus that generates a batch transaction by aggregating a plurality of transactions requested from the client terminal 400 and provides batch processing service for the batch transaction in cooperation with the blockchain network 300."  The apparatus for batch processing is recognized as a client device.  This apparatus determines that transactions from the client terminals are placed in a batch for parallel execution, as set forth in more detail below.  The apparatus 100 is connected to the blockchain network 300, which includes the blockchain node, as shown in FIG. 7.); 
in response to determining the plurality of transactions to be executed in parallel, (classifying the transactions for batch processing) ([0054] teaches "In more detail, the classification module 110 may classify each transaction by a channel, smart contract, transaction ; and 
publishing, by the client device, the plurality of transactions in the blockchain by sending the plurality of transactions to the node device of the blockchain ([0104] teaches "In step S50, the batch transaction is batch processed by the plurality of blockchain nodes 200 constituting the blockchain network 300. For example, the plurality of blockchain nodes 200 perform the consensus process for the batch transaction, and each blockchain node 200 records the execution result of the batch transaction on the blockchain."  This teaches that the blockchain nodes 200 (node device of the blockchain) records the execution result of the batch ("plurality of transactions") in the blockchain, after the node receives the batch transactions.) wherein (the batch) indicates to the node device of the blockchain to execute the plurality of transactions (of the batch) in parallel ([0103] teaches "the apparatus for batch processing 100 transfers the generated batch transaction to the blockchain network 300."  Thus, the apparatus for batch processing 100 ("client device") facilitates the publishing of the transactions by transferring the batch to the blockchain node.  The batch processing teaches executing the batch in parallel.)
Lee teaches classifying, by the apparatus 100, the transactions for batch processing, but does not expressly teach adding … a group identifier to the plurality of transactions so that each transaction in the plurality of transactions has the group identifier and the group identifier for the plurality of transactions is the same.  Further, Lee teaches that a batch of transactions are executed in parallel as set forth above, but does not expressly teach that the plurality of transactions comprise the group identifier of the plurality of transactions that indicates to … execute the plurality of transactions with the same group identifier in parallel.
However, Feulner teaches adding … a group identifier to the plurality of transactions so that each transaction in the plurality of transactions has the group identifier and the group identifier for the plurality of transactions is the same ([0057] teaches "Referring now to FIG. 3, once the batch file, the target file, and configuration file are provided to and/or accessed by the evaluation engine 114, at some time, as defined by the evaluation engine 114, the evaluation engine 
the plurality of transactions comprise the group identifier of the plurality of transactions that indicates to … execute the plurality of transactions with the same group identifier in parallel ([0057] teaches "Referring now to FIG. 3, once the batch file, the target file, and configuration file are provided to and/or accessed by the evaluation engine 114, at some time, as defined by the evaluation engine 114, the evaluation engine 114 executes the exemplary aggregation jobs, at 302. In connection with executing the jobs, the evaluation engine assigns a unique job identifier to the execution task, which, in the example of Table 1, for the execution of the aggregation jobs, is 17557."  This teaches that the batch file, which includes the jobs aggregated (executed in parallel), where the jobs have the same group identifier 17557.)
Lee and Feulner are combinable because they are directed to transaction processing and storage in a database (Lee [0006], Feulner [0012]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the system as taught by Lee, to incorporate the above cited limitations as taught by Feulner with a reasonable expectation of success.  
The suggestion/motivation for doing so would have been to allow user of Lee to provide efficiency of processing (Feulner [0027]).


Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US Pub. No. 2020/0125391 A1) in view of Feulner (US Pub. No. 2019/0188290 A1), and further in view of Qui (US Pub. No. 2019/0361731 A1).

wherein the plurality of transactions to be executed in parallel comprise a plurality of transactions of a same transaction type.
However, Qiu teaches wherein the plurality of transactions to be executed in parallel comprise a plurality of transactions of a same transaction type ([0008] teaches "a same transaction type … are assigned into a same transaction subset."  [0063] teaches "different transaction subsets may be executed in parallel to improve the data execution efficiency."  This teaches that the transactions of a given type are executed in parallel, with other transactions subsets.  Examiner notes that the claim does not require the transactions to be executed in parallel relative to one another, so any execution of the transactions in parallel covers the claims.).
Lee, as modified, and Qui are combinable because they are directed to transaction processing and storage in a database (Lee [0006], Qui [0008).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the system as taught by Lee, to incorporate the above cited limitations as taught by Qui with a reasonable expectation of success.  
The suggestion/motivation for doing so would have been to allow user of Lee to provide efficiency of processing (Qui [0005]).

As to claim 12, Lee does not expressly teach wherein the plurality of transactions that need to be executed in parallel comprise a plurality of transactions of a same transaction type.
However, Qiu teaches wherein the plurality of transactions that need to be executed in parallel comprise a plurality of transactions of a same transaction type ([0008] teaches "a same transaction type … are assigned into a same transaction subset."  [0063] teaches "different transaction subsets may be executed in parallel to improve the data execution efficiency."  This teaches that the transactions of a given type are executed in parallel, with other transactions subsets.  Examiner notes that the claim does not require the transactions to be executed in parallel relative to one another, so any execution of the transactions in parallel covers the claims.).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the system as taught by Lee, to incorporate the above cited limitations as taught by Qui with a reasonable expectation of success.  
The suggestion/motivation for doing so would have been to allow user of Lee to provide efficiency of processing (Qui [0005]).

Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US Pub. No. 2020/0125391 A1) in view of Feulner (US Pub. No. 2019/0188290 A1), and further in view of Qui (US Pub. No. 2019/0361731 A1), and further in view of Fujii (US Pub. No. 2017/0068569 A1).

As to claim 3, Lee, as modified, does not expressly teach wherein the transactions initiated by the user through the user account comprise a plurality of transaction groups that each comprise a plurality of transactions to be executed in parallel, determining an execution order of the plurality of transaction groups; and adding grouping identifiers that indicate the execution order of the plurality of transaction groups to the plurality of transaction groups, the adding grouping identifiers comprising adding a particular grouping identifier to each transaction group.
However, Qui teaches wherein the transactions initiated by the user through the user account comprise a plurality of transaction groups that each comprise a plurality of transactions to be executed in parallel ([0063] teaches "different transaction subsets may be executed in parallel to improve the data execution efficiency." This teaches that multiple groups are executed in parallel.  Thus, the transactions of the subsets are also executed in parallel with other respective subsets.).
Lee, as modified, and Qui are combinable because they are directed to transaction processing and storage in a database (Lee [0006], Qui [0008).

The suggestion/motivation for doing so would have been to allow user of Lee to provide efficiency of processing (Qui [0005]).
Lee, as modified, does not expressly disclose determining an execution order of the plurality of transaction groups; and adding grouping identifiers that indicate the execution order of the plurality of transaction groups to the plurality of transaction groups, the adding grouping identifiers comprising adding a particular grouping identifier to each transaction group.
However, Fujii teaches determining an execution order of the plurality of transaction groups ([0061] teaches " The sequence number 604 is a number representing an execution order of the divided batch request."  This teaches that a sequence number is included with a divided batch request; the divided batch request is interpreted as representing more than one batch request since it is divided.); and adding grouping identifiers that indicate the execution order of the plurality of transaction groups to the plurality of transaction groups ([0062] teaches "When a divided batch request is created, since an execution order has not been determined, the sequence number 604 is not described in the divided batch request (for example, null). When an execution order is determined by the all-order distribution unit 133, the sequence number 604 (an execution order of the divided batch request) is described in the divided batch request by, for example, the all-order distribution unit 133 (or the control unit 132."  This teaches that the sequence number is described after the creation of the divided batch request, and therefore it is added to the divided batch request.)., the adding grouping identifiers comprising adding a particular grouping identifier to each transaction group ([0062] teaches "the sequence number 604 (an execution order of the divided batch request) is described in the divided batch request.  This teaches that the sequence number is applied to the divided request.  This is interpreted as including more than one batch request since it is divided.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the system as taught by Lee, to incorporate the above-mentioned limitation as taught by Fujii with a reasonable expectation of success.  The suggestion/motivation for doing so would have been to allow user of Lee to provide efficiency of processing (Fujii [0070]).

As to claim 13, Lee, as modified, does not expressly teach wherein the transactions initiated by the user through the user account comprise a plurality of transaction groups that each comprise a plurality of transactions to be executed in parallel, determining an execution order of the plurality of transaction groups; and adding grouping identifiers that indicate the execution order of the plurality of transaction groups to the plurality of transaction groups, the adding grouping identifiers comprising adding a particular grouping identifier to each transaction group.
However, Qui teaches wherein the transactions initiated by the user through the user account comprise a plurality of transaction groups that each comprise a plurality of transactions to be executed in parallel ([0063] teaches "different transaction subsets may be executed in parallel to improve the data execution efficiency." This teaches that multiple groups are executed in parallel.  Thus, the transactions of the subsets are also executed in parallel with other respective subsets.).
Lee, as modified, and Qui are combinable because they are directed to transaction processing and storage in a database (Lee [0006], Qui [0008).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the system as taught by Lee, to incorporate the above cited limitations as taught by Qui with a reasonable expectation of success.  
The suggestion/motivation for doing so would have been to allow user of Lee to provide efficiency of processing (Qui [0005]).
determining an execution order of the plurality of transaction groups; and adding grouping identifiers that indicate the execution order of the plurality of transaction groups to the plurality of transaction groups, the adding grouping identifiers comprising adding a particular grouping identifier to each transaction group.
However, Fujii teaches determining an execution order of the plurality of transaction groups ([0061] teaches " The sequence number 604 is a number representing an execution order of the divided batch request."  This teaches that a sequence number is included with a divided batch request; the divided batch request is interpreted as representing more than one batch request since it is divided.); and adding grouping identifiers that indicate the execution order of the plurality of transaction groups to the plurality of transaction groups ([0062] teaches "When a divided batch request is created, since an execution order has not been determined, the sequence number 604 is not described in the divided batch request (for example, null). When an execution order is determined by the all-order distribution unit 133, the sequence number 604 (an execution order of the divided batch request) is described in the divided batch request by, for example, the all-order distribution unit 133 (or the control unit 132."  This teaches that the sequence number is described after the creation of the divided batch request, and therefore it is added to the divided batch request.)., the adding grouping identifiers comprising adding a particular grouping identifier to each transaction group ([0062] teaches "the sequence number 604 (an execution order of the divided batch request) is described in the divided batch request.  This teaches that the sequence number is applied to the divided request.  This is interpreted as including more than one batch request since it is divided.)
Lee, as modified, and Fujii are combinable because they are directed to information storage (Lee [0006], Fujii [0040]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the system as taught by Lee, to incorporate the above-mentioned limitation as taught by Fujii with a reasonable expectation of success.  The suggestion/motivation for doing so would have been to allow user of Lee to provide efficiency of processing (Fujii [0070]).

Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Feulner, and further in view of Smith-Uchida (US Pub. No. 2019/0278479 A1).
As to claim 4, Lee, as modified, does not expressly teach wherein a Nonce list corresponding to the user account is maintained in the blockchain, the Nonce list comprises a plurality of Nonce records, and a Nonce record comprises a group identifier and a Nonce value; and the adding the group identifier to the plurality of transactions comprises: obtaining available Nonce records that comprise a same group identifier for the plurality of transactions from the Nonce list, and respectively adding the available Nonce records to the plurality of transactions.
However, Smith-Uchida teaches wherein a Nonce list corresponding to the user account is maintained in the blockchain, the Nonce list comprises a plurality of Nonce records, and a Nonce record comprises a group identifier and a Nonce value ([0026] teaches "As illustrated in the hash table 400, while the Data Blocks 1-3 have the same hash ID value and domain ID value,"  This teaches that the data block has a hash id value which is a nonce value, and the same group identifier in the form of domain ID, because it is the same for multiple data blocks).; and the adding the group identifier to the plurality of transactions comprises: obtaining available Nonce records that comprise a same group identifier for the plurality of transactions from the Nonce list, and respectively adding the available Nonce records to the plurality of transactions ([0026] teaches "the unique hash generator 100 generates a unique hash value for the incoming data, which in this case is <hash ID><domain ID><hash number+2> as illustrated in hash table 400 of FIG. 4, as the unique hash value <hash ID><domain ID><hash number+1> is already being used and associated with other stored data. As illustrated in the hash table 400, while the Data Blocks 1-3 have the same hash ID value and domain ID value, each has a unique hash value resulting from the added hash number, which is generated by the unique hash generator 100."  This teaches multiple nonce records with the same domain ID is in the hash table, and therefore the nonce records with the same group ID are associated with a plurality of transactions (the hash ID value).
Lee, as modified, and Smith-Uchida are combinable because they are directed to information storage (Lee [0006], Smith-Uchida [0011).


As to claim 14, Lee, as modified, does not expressly teach wherein a Nonce list corresponding to the user account is maintained in the blockchain, the Nonce list comprises a plurality of Nonce records, and the Nonce record comprises a group identifier and a Nonce value; and the adding the group identifier to the plurality of transactions comprises: obtaining available Nonce records that comprise a same group identifier for the plurality of transactions from the Nonce list, and respectively adding the available Nonce records to the plurality of transactions.
However, Smith-Uchida teaches wherein a Nonce list corresponding to the user account is maintained in the blockchain, the Nonce list comprises a plurality of Nonce records, and the Nonce record comprises a group identifier and a Nonce value ([0026] teaches "As illustrated in the hash table 400, while the Data Blocks 1-3 have the same hash ID value and domain ID value,"  This teaches that the data block has a hash id value which is a nonce value, and the same group identifier in the form of domain ID, because it is the same for multiple data blocks).; and the adding the group identifier to the plurality of transactions comprises: obtaining available Nonce records that comprise a same group identifier for the plurality of transactions from the Nonce list, and respectively adding the available Nonce records to the plurality of transactions ([0026] teaches "the unique hash generator 100 generates a unique hash value for the incoming data, which in this case is <hash ID><domain ID><hash number+2> as illustrated in hash table 400 of FIG. 4, as the unique hash value <hash ID><domain ID><hash number+1> is already being used and associated with other stored data. As illustrated in the hash table 400, while the Data Blocks 1-3 have the same hash ID value and domain ID value, each has a unique hash value resulting from the added hash number, which is generated by the unique hash generator 100."  This teaches multiple .
Lee, as modified, and Smith-Uchida are combinable because they are directed to information storage (Lee [0006], Smith-Uchida [0011).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the system as taught by Lee, to incorporate the above-mentioned limitation as taught by Smith-Uchida with a reasonable expectation of success.  The suggestion/motivation for doing so would have been to allow user of Lee to provide more reliable storage and improved computing results (Smith-Uchida [0012]).

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Feulner, and further in view of Smith-Uchida, and Bathen et al. (US Pub. No. 2020/0052880  A1).
As to claim 5, Lee, as modified does not expressly teach wherein the method further comprises: before obtaining the available Nonce records that comprise the same group identifier for the plurality of transactions from the Nonce list and in response to an initialization instruction for the client device: obtaining the Nonce list maintained in the blockchain; and locally maintaining the Nonce list on the client device; and wherein the obtaining available Nonce records that comprise the same group identifier for the plurality of transactions from the Nonce list comprises obtaining the available Nonce records that comprise the same group identifier for the plurality of transactions from the Nonce list locally maintained on the client device.
However, Smith-Uchida teaches wherein the method further comprises: before obtaining the available Nonce records that comprise the same group identifier for the plurality of transactions from the Nonce list ([0026] teaches "As illustrated in the hash table 400, while the Data Blocks 1-3 have the same hash ID value and domain ID value,"  This teaches that the data block has a hash id value which is a nonce value, and the same group identifier in the form of domain ID, because it is the same for multiple data blocks.  The hash table is interpreted as a nonce list.) wherein the obtaining available Nonce records that comprise the same group identifier for the plurality of transactions from the Nonce list comprises obtaining the available Nonce records that comprise the same group identifier for the plurality of transactions from the Nonce list locally maintained on the client device ([0026] teaches "the unique hash generator 100 generates a unique hash value for the incoming data, which in this case is <hash ID><domain ID><hash number+2> as illustrated in hash table 400 of FIG. 4, as the unique hash value <hash ID><domain ID><hash number+1> is already being used and associated with other stored data. As illustrated in the hash table 400, while the Data Blocks 1-3 have the same hash ID value and domain ID value, each has a unique hash value resulting from the added hash number, which is generated by the unique hash generator 100."  This teaches multiple nonce records with the same domain ID is in the hash table, and therefore the nonce records with the same group ID are associated with a plurality of transactions (the hash ID value).   [0051] teaches a server or device wherein it would be obvious to locally maintain a hash table on the device.)
Lee, as modified, and Smith-Uchida are combinable because they are directed to information storage (Lee [0006], Smith-Uchida [0011).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the system as taught by Lee, to incorporate the above-mentioned limitation as taught by Smith-Uchida with a reasonable expectation of success.  The suggestion/motivation for doing so would have been to allow user of Lee to provide more reliable storage and improved computing results (Smith-Uchida [0012]).
Lee, as modified does not expressly teach and in response to an initialization instruction for the client device: obtaining the Nonce list maintained in the blockchain; and locally maintaining the obtained Nonce list on the client device;
However, Bathen et al. teaches and in response to an initialization instruction for the client device: obtaining the Nonce list maintained in the blockchain; and locally maintaining the obtained Nonce list on the client device ([0007] teaches "identifying a group of blockchain member devices attempting to establish a trusted group communication channel, assigning each of the blockchain member devices public/private key pairs, publishing the public keys of the blockchain member devices in a list, identifying a request from a first blockchain member device requesting a 
Lee, as modified, and Bathen et al. are combinable because they are directed to information storage (Lee [0006], Bathen et al.  [0028]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the system as taught by Lee, to incorporate the above-mentioned limitation as taught by Bathen et al. with a reasonable expectation of success.  The suggestion/motivation for doing so would have been to allow user of Lee to provide a secure channels without a centralized trusted third party (Bathen et al.  [0004]).

As to claim 15, Lee, as modified does not expressly teach wherein the method further comprises: before the available Nonce records that comprise the same group identifier for the plurality of transactions from the Nonce list and in response to an initialization instruction for the client device: obtaining the Nonce list maintained in the blockchain; and locally maintaining the obtained Nonce list on the client device; and wherein the obtaining available Nonce records that comprise the same group identifier for the plurality of transactions from the Nonce list comprises obtaining the available Nonce records that comprise the same group identifier for the plurality of transactions from the Nonce list locally maintained on the client device.
However, Smith-Uchida teaches wherein the method further comprises: before the available Nonce records that comprise the same group identifier for the plurality of transactions from the Nonce list ([0026] teaches "As illustrated in the hash table 400, while the Data Blocks 1-3 have the same hash ID value and domain ID value,"  This teaches that the data block has a hash id value which is a nonce value, and the same group identifier in the form of domain ID, because it is the same for multiple data blocks.  The hash table is interpreted as a nonce list.) wherein the obtaining available Nonce records that comprise the same group identifier for the plurality of transactions from the Nonce list comprises obtaining the available Nonce records that comprise the same group identifier for the plurality of transactions from the Nonce list locally maintained on the client device ([0026] teaches "the unique hash generator 100 generates a unique hash value for the incoming data, which in this case is <hash ID><domain ID><hash number+2> as illustrated in hash table 400 of FIG. 4, as the unique hash value <hash ID><domain ID><hash number+1> is already being used and associated with other stored data. As illustrated in the hash table 400, while the Data Blocks 1-3 have the same hash ID value and domain ID value, each has a unique hash value resulting from the added hash number, which is generated by the unique hash generator 100."  This teaches multiple nonce records with the same domain ID is in the hash table, and therefore the nonce records with the same group ID are associated with a plurality of transactions (the hash ID value).   [0051] teaches a server or device wherein it would be obvious to locally maintain a hash table on the device.)
Lee, as modified, and Smith-Uchida are combinable because they are directed to information storage (Lee [0006], Smith-Uchida [0011).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the system as taught by Lee, to incorporate the above-mentioned limitation as taught by Smith-Uchida with a reasonable expectation of success.  The suggestion/motivation for doing so would have been to allow user of Lee to provide more reliable storage and improved computing results (Smith-Uchida [0012]).
and in response to an initialization instruction for the client device: obtaining the Nonce list maintained in the blockchain; and locally maintaining the obtained Nonce list on the client device;
However, Bathen et al. teaches and in response to an initialization instruction for the client device: obtaining the Nonce list maintained in the blockchain; and locally maintaining the obtained Nonce list on the client device ([0007] teaches "identifying a group of blockchain member devices attempting to establish a trusted group communication channel, assigning each of the blockchain member devices public/private key pairs, publishing the public keys of the blockchain member devices in a list, identifying a request from a first blockchain member device requesting a private key, associated with a second blockchain member device, be applied to a predetermined nonce value, responsive to identifying a response to the request, verifying, via a public key assigned to the first blockchain member device, that the second blockchain member device is a trusted member of the group of blockchain member devices, and responsive to verifying the second blockchain member device is a trusted member of the group of blockchain member devices, permitting communication between the first blockchain member device and the second blockchain member device on the trusted group communication channel."  Establishing a communication channel is recognized as an initialization instruction.  Publishing public keys of the blockchain to a list is recognized as obtaining the nonce list of the blockchain.  The blockchain member devices are interpreted as maintaining the nonce list, because they are assigned public/private key pairs.
Lee, as modified, and Bathen et al. are combinable because they are directed to information storage (Lee [0006], Bathen et al.  [0028]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the system as taught by Lee, to incorporate the above-mentioned limitation as taught by Bathen et al. with a reasonable expectation of success.  The suggestion/motivation for doing so would have been to allow user of Lee to provide a secure channels without a centralized trusted third party (Bathen et al.  [0004]).

s 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Feulner, Smith-Uchida, Bathen et al. and O'Connell (US Pub. No. 2020/0112565  A1).
As to claim 6, Lee, as modified, does not expressly teach wherein the Nonce records in the Nonce list locally maintained on the client device are marked as available by default; and the method further comprises: marking the available Nonce records as unavailable in the Nonce list after obtaining the available Nonce records for the plurality of transactions from the Nonce list locally maintained on the client device.
However, O'Connell teaches wherein the Nonce records in the Nonce list locally maintained on the client device are marked as available by default; and the method further comprises: marking the available Nonce records as unavailable in the Nonce list after obtaining the available Nonce records for the plurality of transactions from the Nonce list locally maintained on the client device ([0046-0047] teaches "As described above, according to one or more embodiments, the nonce value and a user identifier may be incorporated into the URL (e.g., a user_id or a sys_id), such as by being appended to the URL. In one or more embodiments, the URL may include or indicate additional parameters, such as an indicator for the application associated with the authentication information. According to one or more embodiments, in response to determining that the dynamically generated URL has been utilized to access the remote application, the client instance 417 may indicate that the nonce code, and/or the authentication record associated with the nonce code, is invalid in the authentication table."  This teaches that once the nonce code is used to generate the URL, it is no longer valid within the authentication table of the client device.  See Further FIG. 4, where the client instance includes the authentication store.  This nonce code is interpreted as being available by default, because it may be used and then is indicated as invalid.  [0046] teaches "the authentication table may be used to track usage of the generated nonce codes."  The authentication table is recognized as a nonce list.)
Lee, as modified, and O'Connell are combinable because they are directed to information storage (Lee [0006], O'Connell [0049]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the system as taught by Lee, to incorporate the above-mentioned limitation as taught by O'Connell with a 

As to claim 16, Lee, as modified, does not expressly teach wherein the Nonce records in the Nonce list locally maintained on the client device are marked as available by default; and the method further comprises: marking the available Nonce records as unavailable in the Nonce list after obtaining the available Nonce records for the plurality of transactions from the Nonce list locally maintained on the client device.
However, O'Connell teaches wherein the Nonce records in the Nonce list locally maintained on the client device are marked as available by default; and the method further comprises: marking the available Nonce records as unavailable in the Nonce list after obtaining the available Nonce records for the plurality of transactions from the Nonce list locally maintained on the client device ([0047] teaches "As described above, according to one or more embodiments, the nonce value and a user identifier may be incorporated into the URL (e.g., a user_id or a sys_id), such as by being appended to the URL. In one or more embodiments, the URL may include or indicate additional parameters, such as an indicator for the application associated with the authentication information. According to one or more embodiments, in response to determining that the dynamically generated URL has been utilized to access the remote application, the client instance 417 may indicate that the nonce code, and/or the authentication record associated with the nonce code, is invalid in the authentication table."  This teaches that once the nonce code is used to generate the URL, it is no longer valid within the authentication table of the client device.  See Further FIG. 4, where the client instance includes the authentication store.  This nonce code is interpreted as being available by default, because it may be used and then is indicated as invalid.  [0046] teaches "the authentication table may be used to track usage of the generated nonce codes."  The authentication table is recognized as a nonce list.)
Lee, as modified, and O'Connell are combinable because they are directed to information storage (Lee [0006], O'Connell [0049]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the system as .

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Feulner, Smith-Uchida, Bathen et al. and O'Connell, and further in view of Schuler (US Pub. No. 2020/0127812 A1).
As to claim 7, Lee, as modified, does not expressly teach determining that a notification message indicating that a transaction is processed is received from the node device; and in response, increasing a target Nonce value in the available Nonce record based on predetermined amplitude; and re-marking the available Nonce record as available in the Nonce list.
However, Schuler teaches determining that a notification message indicating that the transaction is processed is received from the node device; and in response, increasing a target Nonce value in a target Nonce record corresponding to the transaction based on a predetermined amplitude; and re-marking the target Nonce record as available in the Nonce list ([0109] teaches "nonce may then be incremented by a value of 1 and used to calculate a new hash value as necessary until a node is able to determine a nonce value that results in a hash value under a specified threshold (e.g., a requirement that the resulting hash begins with a specified number of zeros). The first node to identify a valid nonce may broadcast the solution (in this example, the nonce value) to the other nodes of the blockchain for validation." This teaches incrementing a nonce by a value of 1, which is a predetermined amplitude, and then using the nonce to calculate a new hash; the reuse teaches the remarking as available.)
Lee, as modified, and Schuler are combinable because they are directed to information storage (Lee [0006], Schuler [0019]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the system as taught by Lee, to incorporate the above-mentioned limitation as taught by Schuler with a reasonable 

As to claim 17, Lee, as modified, does not expressly teach determining that a notification message indicating that a transaction is processed is received from the node device; and in response, increasing a target Nonce value in the available Nonce record based on predetermined amplitude; and re-marking the available Nonce record as available in the Nonce list.
However, Schuler teaches determining that a notification message indicating that the transaction is processed is received from the node device; and in response, increasing a target Nonce value in a target Nonce record corresponding to the transaction based on a predetermined amplitude; and re-marking the target Nonce record as available in the Nonce list ([0109] teaches "nonce may then be incremented by a value of 1 and used to calculate a new hash value as necessary until a node is able to determine a nonce value that results in a hash value under a specified threshold (e.g., a requirement that the resulting hash begins with a specified number of zeros). The first node to identify a valid nonce may broadcast the solution (in this example, the nonce value) to the other nodes of the blockchain for validation." This teaches incrementing a nonce by a value of 1, which is a predetermined amplitude, and then using the nonce to calculate a new hash; the reuse teaches the remarking as available.)
Lee, as modified, and Schuler are combinable because they are directed to information storage (Lee [0006], Schuler [0019]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the system as taught by Lee, to incorporate the above-mentioned limitation as taught by Schuler with a reasonable expectation of success.  The suggestion/motivation for doing so would have been to allow user of Lee to provide secure way to validate, store, and manage data records Schuler [0019]).

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Feulner, Smith-Uchida and Byington et al. (US Pub. No. 2020/0154270 A1).
executes the plurality of transactions with the same group identifier in processed transactions in parallel.
However, Qui teaches executes the plurality of transactions with the same group identifier in processed transactions in parallel ([0063] teaches "different transaction subsets may be executed in parallel to improve the data execution efficiency." This teaches that multiple groups are executed in parallel.  Thus, the transactions of the subsets are also executed in parallel with other respective subsets.  [0105] teaches "determining one or more level II transaction subsets … according to the transaction data's transaction type."  This teaches transaction subsets can be level II which is an identifier.)
Lee, as modified, does not expressly teach wherein the node device of the blockchain determines a Nonce record in a transaction published by the client device matches with any Nonce record in the Nonce list, and in response to determining that the Nonce record in the transaction matches a target Nonce record in the Nonce list, processes the transaction.
However, Byington teaches wherein the node device of the blockchain determines a Nonce record in a transaction published by the client device matches with any Nonce record in the Nonce list, and in response to determining that the Nonce record in the transaction matches a target Nonce record in the Nonce list, processes the transaction ([0018] teaches "The secure hardware component executes the script to provide the encrypted data element and nonce to the applet instance of the third party entity. The applet instance uses the symmetric key to decrypt the data element and nonce, and then performs a transaction based at least in part on the data element (e.g., assuming the received nonce matches the previously provided nonce).
Lee, as modified, and Byington are combinable because they are directed to information security (Lee [0006], Byington [0015]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the system as taught by Lee, to incorporate the above-mentioned limitation as taught by Byington with a reasonable expectation of success.  The suggestion/motivation for doing so would have been to allow user of Lee to maintain the security/privacy of the transaction data (Byington [0019]).

executes the plurality of transactions with the same group identifier in processed transactions in parallel.
However, Qui teaches executes the plurality of transactions with the same group identifier in processed transactions in parallel ([0063] teaches "different transaction subsets may be executed in parallel to improve the data execution efficiency." This teaches that multiple groups are executed in parallel.  Thus, the transactions of the subsets are also executed in parallel with other respective subsets.  [0105] teaches "determining one or more level II transaction subsets … according to the transaction data's transaction type."  This teaches transaction subsets can be level II which is an identifier.)
Lee, as modified, does not expressly teach wherein the node device of the blockchain determines a Nonce record in a transaction published by the client device matches with any Nonce record in the Nonce list, and in response to determining that the Nonce record in the transaction matches a target Nonce record in the Nonce list, processes the transaction.
However, Byington teaches wherein the node device of the blockchain determines a Nonce record in a transaction published by the client device matches with any Nonce record in the Nonce list, and in response to determining that the Nonce record in the transaction matches a target Nonce record in the Nonce list, processes the transaction ([0018] teaches "The secure hardware component executes the script to provide the encrypted data element and nonce to the applet instance of the third party entity. The applet instance uses the symmetric key to decrypt the data element and nonce, and then performs a transaction based at least in part on the data element (e.g., assuming the received nonce matches the previously provided nonce).
Lee, as modified, and Byington are combinable because they are directed to information security (Lee [0006], Byington [0015]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the system as taught by Lee, to incorporate the above-mentioned limitation as taught by Byington with a reasonable expectation of success.  The suggestion/motivation for doing so would have been to allow user of Lee to maintain the security/privacy of the transaction data (Byington [0019]).

s 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Qiu in view of Fujii, and further in view of Mahatwo, Smith-Uchida and Kang et al. (US Pub. No. 2017/0293765 A1).
As to claim 9, Lee teaches transactions of a user account, but does not expressly disclose wherein the client device is a multi-threaded client device, and a quantity of Nonce records in the Nonce list indicates a capability of executing in parallel.
However, Kang teaches wherein the client device is a multi-threaded client device, and a quantity of Nonce records in the Nonce list indicates a capability of executing in parallel  ([0036] teaches "the processing system 100 may use the second multiplexer 204 of the circuit 200 to select, in alternating sequence, a first nonce value r1 to associate with data in one execution thread, such as thread 201, or a second nonce value r2 to associate with data in the other execution thread, such as thread 202."  This teaches a multiple thread processing system 100, which is recognized as a multi-threaded client device.  The two separate nonce values are recognized as nonce records; they indicate a capability of executing in parallel.  Nonce values r1 and r2 are a plurality of nonce values that form a list.)
Lee, as modified, and Kang are combinable because they are directed to information security (Lee [0006], Kang [0027]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the system as taught by Lee, to incorporate the above-mentioned limitation as taught by Kang with a reasonable expectation of success.  The suggestion/motivation for doing so would have been to allow user of Lee to improve hardware utilization efficiency (Kang [0021]).

As to claim 19, Lee teaches transactions of a user account, but does not expressly disclose wherein the client device is a multi-threaded client device, and a quantity of Nonce records in the Nonce list indicates a capability of executing in parallel.
However, Kang teaches wherein the client device is a multi-threaded client device, and a quantity of Nonce records in the Nonce list indicates a capability of executing in parallel  ([0036] teaches "the processing system 100 may use the second multiplexer 204 of the circuit 200 to select, in alternating sequence, a first nonce value r1 to associate with data in one execution thread, 
Lee, as modified, and Kang are combinable because they are directed to information security (Lee [0006], Kang [0027]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the system as taught by Lee, to incorporate the above-mentioned limitation as taught by Kang with a reasonable expectation of success.  The suggestion/motivation for doing so would have been to allow user of Lee to improve hardware utilization efficiency (Kang [0021]).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Feulner, Smith-Uchida, Kang et al. and Niesen et al. (US Pub. No. 2018/0196609 A1).
As to claim 10, Lee, as modified, does not expressly teach wherein each Nonce record further comprises an index identifier of the Nonce record.  
However, Niesen teaches wherein each Nonce record further comprises an index identifier of the Nonce record ([0042] teaches "hash table stored in memory that includes data records (e.g., rows in the table) storing a hash value of a data chunk linked to a pointer that indicates the location in memory where the original data chunk is stored,"  This teaches that the hash, which is recognized as a nonce, includes a pointer to where the chunk is stored.  The chunk is recognized as a nonce record.)
Lee, as modified, and Niesen are combinable because they are directed to information security (Lee [0006], Niesen [0029]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the system as taught by Lee, to incorporate the above-mentioned limitation as taught by Niesen with a reasonable .

Response to Arguments
Applicant's arguments have been considered but are moot in view of the new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M NAFZIGER whose telephone number is (469)295-9196.  The examiner can normally be reached on Monday - Friday, 8am - 5pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on (571) 272-4046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DAVID M NAFZIGER/            Examiner, Art Unit 2169                                                                                                                                                                                            
/USMAAN SAEED/            Supervisory Patent Examiner, Art Unit 2169